COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 IN THE INTEREST OF A. M., A MINOR            §              No. 08-16-00277-CV
 CHILD,
                                              §                 Appeal from the
                      Appellant.
                                              §               388th District Court

                                              §            of El Paso County, Texas

                                              §              (TC# 2015DCM2102)

                                              §
                                            ORDER

       The Court GRANTS Patricia Madrid’s request for an extension of time within which to

file the Reporter’s Record until October 27, 2016.         NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED

BY THIS COURT.

       It is further ORDERED that Patricia Madrid, Official Court Reporter for the 388th

District Court for El Paso County, Texas, prepare the Reporter’s Record and forward the same to

this Court on or before October 27, 2016.

       IT IS SO ORDERED this 18th day of October, 2016.

                                            PER CURIAM


Before McClure, C.J., Rodriguez and Hughes, JJ.